 

Exhibit 10-c-2

OFFICER INDEMNIFICATION AGREEMENT

This Officer Indemnification Agreement, dated as of _______________, 201_ (this
“Agreement”), is made by and between Nordson Corporation, an Ohio corporation
(the “Company”), and _______________________ (“Indemnitee”).

RECITALS:

A.It is critically important to the Company and its shareholders that the
Company be able to attract and retain the most capable persons reasonably
available to serve as officers of the Company.

B.In recognition of the need for corporations to be able to induce capable and
responsible persons to accept positions in corporate management, Ohio law
authorizes (and in some instances requires) corporations to indemnify their
directors and officers, and further authorizes corporations to purchase and
maintain insurance for the benefit of their directors and officers.

C.Indemnification by a corporation serves the dual policies of (1) allowing
corporate officials to resist unjustified lawsuits, secure in the knowledge
that, if vindicated, the corporation will bear the expense of litigation and (2)
encouraging capable women and men to serve as corporate directors and officers,
secure in the knowledge that the corporation will absorb the costs of defending
their honesty and integrity.

D.Lawsuits challenging the judgment and actions of officers of corporations are
frequent, and the high costs of defending those lawsuits, and the related threat
to officers’ personal assets have made individuals less willing to undertake the
responsibilities imposed on corporate officers.

E.Recent federal legislation and rules adopted by the Securities and Exchange
Commission and the national securities exchanges have imposed additional
disclosure and corporate governance obligations on officers of public companies
and have exposed such officers to new and substantially broadened civil
liabilities.  

F.These legislative and regulatory initiatives have also exposed officers of
public companies to a significantly greater risk of criminal proceedings, with
attendant defense costs and potential criminal fines and penalties.

G.Under Ohio law, an officer’s right to be reimbursed for the costs of defense
of criminal actions does not depend upon the merits of the claims asserted
against the officer and indemnification of the officer against criminal fines is
permitted if the officer satisfies the applicable standard of conduct.

 

--------------------------------------------------------------------------------

 

H.Indemnitee is an officer of the Company and Indemnitee’s willingness to serve
in such capacity is predicated, in substantial part, upon the Company’s
willingness to indemnify Indemnitee in accordance with the principles reflected
above, to the fullest extent permitted by the laws of the state of Ohio, and
upon the other undertakings set forth in this Agreement.

I.Therefore, in recognition of the need to provide Indemnitee with substantial
protection against personal liability, in order to procure Indemnitee’s
continued service as an officer of the Company and to enhance Indemnitee’s
ability to serve the Company in an effective manner, and in order to provide
such protection pursuant to express contract rights (intended to be enforceable
irrespective of, among other things, any amendment to any provisions relating to
indemnification included in the Constituent Documents, any change in the
composition of the Board or any change-in-control or business combination
transaction relating to the Company), the Company wishes to provide in this
Agreement for the indemnification of and the advancement of Expenses to
Indemnitee as set forth in this Agreement and for the continued coverage of
Indemnitee under the Company’s directors’ and officers’ liability insurance
policies.

J.In light of the considerations referred to in the preceding recitals, it is
the Company’s intention and desire that the provisions of this Agreement be
construed liberally, subject to their express terms, to maximize the protections
to be provided to Indemnitee hereunder.

AGREEMENT:

NOW, THEREFORE, the parties hereby agree as follows:

1.Certain Definitions.  In addition to terms defined elsewhere herein, including
Section 22, the following terms have the following meanings when used in this
Agreement:

(a)“Board” means the Board of Directors of the Company.

(b)“Change in Control” means the occurrence of any of the following:

(i)the Board or shareholders of the Company approve a consolidation or merger in
which the Company is not the surviving corporation, the sale of substantially
all of the assets of the Company, or the liquidation or dissolution of the
Company;

(ii)any person or other entity (other than the Company or a Subsidiary or any
Company employee benefit plan (including any trustee of any such plan acting in
its capacity as trustee)) purchases any Shares (or securities convertible into
Shares) pursuant to a tender or exchange offer without the prior consent of the
Board, or becomes the beneficial owner of securities of the Company representing
20% or more of the voting power of the Company’s outstanding securities;

(iii)during any two-year period, individuals who at the beginning of such period
constitute the entire Board cease to constitute a majority of the Board, unless
the election or the nomination for election of each new director is approved by
at least two-thirds of the directors then still in office who were directors at
the beginning of that period; or

2

--------------------------------------------------------------------------------

 

(iv)a record date is established for determining shareholders of the Company
entitled to vote upon (A) a merger or consolidation of the Company with a
partnership, corporation or other entity in which the Company is not the
surviving or continuing entity or in which all or a substantial part of the
outstanding shares are to be converted into or exchanged for cash, securities or
other property, (B) a sale or other disposition of all or substantially all of
the assets of the Company or (C) the dissolution of the Company.

(c)“Claim” means (i) any threatened, asserted, pending or completed claim,
demand, action, suit or proceeding, whether civil, criminal, administrative,
arbitrative, investigative or other, and whether made pursuant to federal, state
or other law; and (ii) any threatened, pending or completed inquiry or
investigation, whether made, instituted or conducted by the Company or any other
person, including any federal, state or other governmental entity, that
Indemnitee determines might lead to the institution of any such claim, demand,
action, suit or proceeding.

(d)“Constituent Documents” means the Company’s articles of incorporation and
code of regulations.

(e)“Controlled Affiliate” means any corporation, limited liability company,
partnership, joint venture, trust or other entity or enterprise, whether or not
for profit, that is directly or indirectly controlled by the Company.  For
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of an entity or enterprise, whether through the ownership of voting
securities, through other voting rights, by contract or otherwise; provided that
direct or indirect beneficial ownership of capital stock or other interests in
an entity or enterprise entitling the holder to cast 20% or more of the total
number of votes generally entitled to be cast in the election of directors (or
persons performing comparable functions) of such entity or enterprise shall be
deemed to constitute “control” for purposes of this definition.

(f)“Disinterested Director” means a director of the Company who is not and was
not a party to or threatened with the Claim in respect of which indemnification
is sought by Indemnitee.

(g)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(h)“Expenses” means attorneys’ and experts’ fees and expenses and all other
costs and expenses paid or payable in connection with investigating, defending,
being a witness in or participating in (including on appeal), or preparing to
investigate, defend, be a witness in or participate in (including on appeal),
any Claim.

(i) “Incumbent Directors” means the individuals who, as of the date hereof, are
directors of the Company and any individual becoming a director subsequent to
the date hereof whose election, nomination for election by the Company’s
shareholders, or appointment, was approved by a vote of at least two-thirds of
the then Incumbent Directors (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without objection to such nomination); provided, however, that

3

--------------------------------------------------------------------------------

 

an individual shall not be an Incumbent Director if such individual’s election
or appointment to the Board occurs as a result of an actual or threatened
election contest (as described in Rule 14a-12(c) of the Exchange Act) with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board.

(j)“Indemnifiable Claim” means any Claim based upon, arising out of or resulting
from (i) any actual, alleged or suspected act or failure to act by Indemnitee in
his or her capacity as a director, officer, employee or agent of the Company or
as a director, officer, employee, member, manager, trustee or agent of any other
corporation, limited liability company, partnership, joint venture, trust or
other entity or enterprise, whether or not for profit, as to which Indemnitee is
or was serving at the request of the Company as a director, officer, employee,
member, manager, trustee or agent, (ii) any actual, alleged or suspected act or
failure to act by Indemnitee in respect of any business, transaction,
communication, filing, disclosure or other activity of the Company or any other
entity or enterprise referred to in clause (i) of this sentence, or (iii)
Indemnitee’s status as a current or former director, officer, employee or agent
of the Company or as a current or former director, officer, employee, member,
manager, trustee or agent of the Company or any other entity or enterprise
referred to in clause (i) of this sentence or any actual, alleged or suspected
act or failure to act by Indemnitee in connection with any obligation or
restriction imposed upon Indemnitee by reason of such status.  In addition to
any service at the actual request of the Company, for purposes of this
Agreement, Indemnitee shall be deemed to be serving or to have served at the
request of the Company as a director, officer, employee, member, manager,
trustee or agent of another entity or enterprise if Indemnitee is or was serving
as a director, officer, employee, member, manager, trustee or agent of such
entity or enterprise and (i) such entity or enterprise is or at the time of such
service was a Controlled Affiliate, (ii) such entity or enterprise is or at the
time of such service was an employee benefit plan (or related trust) sponsored
or maintained by the Company or a Controlled Affiliate, or (iii) the Company or
a Controlled Affiliate directly or indirectly caused or authorized Indemnitee to
be nominated, elected, appointed, designated, employed, engaged or selected to
serve in such capacity.

(k)“Indemnifiable Losses” means any and all Losses relating to, arising out of
or resulting from any Indemnifiable Claim.

(l)“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent:  (i) the Company (or any
Subsidiary) or Indemnitee in any matter material to either such party (other
than with respect to matters concerning Indemnitee under this Agreement, or of
other indemnitees under similar indemnification agreements), or (ii) any other
named (or, as to a threatened matter, reasonably likely to be named) party to
the Indemnifiable Claim giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement.  

4

--------------------------------------------------------------------------------

 

(m)“Losses” means any and all Expenses, damages, losses, liabilities, judgments,
fines, penalties (whether civil, criminal or other) and amounts paid in
settlement, including all interest, assessments and other charges paid or
payable in connection with or in respect of any of the foregoing.

(n)“Notification Date” means the date of receipt by the Company of written
notice from Indemnitee advising the Company of the final disposition of the
applicable Indemnifiable Claim or portion thereof to which such Indemnifiable
Losses are related, out of which such Indemnifiable Losses arose or from which
such Indemnifiable Losses resulted.

(o)“ORC” means the Ohio Revised Code.

(p)“Other Indemnity Provisions” means, collectively, (i) the Constituent
Documents, (ii) the substantive laws of Ohio, and (iii) any other contract to
which both Indemnitee and the Company (or a Subsidiary of the Company) are a
party.

(q)“Shares” means the Common Shares, no par value, of the Company.

(r)“Standard of Conduct Determination” means a determination of whether
Indemnitee has satisfied any applicable standard of conduct under Ohio law that
is a legally required condition precedent to indemnification of Indemnitee under
this Agreement against Indemnifiable Losses relating to, arising out of or
resulting from an Indemnifiable Claim.

(s)“Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if each of the corporations
(other than the last corporation in the unbroken chain) owns stock possessing
50% or more of the total combined voting power of all classes of stock in one of
the other corporations in that chain.

(t)“Undertaking” means a sworn request for advancement of Expenses substantially
in the form of Exhibit A attached hereto, with the blanks therein appropriately
completed and the proper selection made for the execution of Part A and Part B
therein as set forth in Section 3(b).

2.Indemnification Obligation.  Subject to Section 7, the Company shall
indemnify, defend and hold harmless Indemnitee, to the fullest extent permitted
or required by the laws of the State of Ohio in effect on the date hereof or as
such laws may from time to time hereafter be amended to increase the scope of
such permitted indemnification, against any and all Indemnifiable Claims and
Indemnifiable Losses; provided, however, that, except as provided in Section 4
and Section 20, Indemnitee shall not be entitled to indemnification pursuant to
this Agreement in connection with any Claim (i) initiated by Indemnitee against
the Company or any director or officer of the Company unless the Company has
joined in or consented to the initiation of such Claim or (ii) in which judgment
is rendered against Indemnitee for an accounting of profits made from the
purchase or sale of securities of the Company pursuant to the provisions of
Section 16(b) of the Exchange Act.

5

--------------------------------------------------------------------------------

 

3.Advancement of Expenses Incurred with Respect to Indemnifiable Claims.

(a)Indemnitee shall have the right to advancement by the Company prior to the
final disposition of any Indemnifiable Claim of any and all Expenses relating
to, arising out of or resulting from any Indemnifiable Claim paid or incurred by
Indemnitee or which Indemnitee determines are reasonably likely to be paid or
incurred by Indemnitee.  Subject to Section 3(b), Indemnitee’s right to such
advancement is not subject to the satisfaction of any standard of
conduct.  Without limiting the generality or effect of the foregoing, within
five business days after any request by Indemnitee, the Company shall, in
accordance with such request (but without duplication), (i) pay such Expenses on
behalf of Indemnitee, (ii) advance to Indemnitee funds in an amount sufficient
to pay such Expenses, or (iii) reimburse Indemnitee for such Expenses; provided
that Indemnitee shall repay, without interest any amounts actually advanced to
Indemnitee that, at the final disposition of the Indemnifiable Claim to which
the advance related, were in excess of amounts paid or payable by Indemnitee in
respect of Expenses relating to, arising out of or resulting from such
Indemnifiable Claim.  For purposes of this Section 3, the determination of when
a “final disposition” of any Indemnifiable Claim will be deemed to occur or have
occurred shall be made by the person or entity that has or will make any
required Standard of Conduct Determination with respect to such Indemnifiable
Claim pursuant to Section 7(b) or Section 7(c).

(b)For purposes of obtaining payments of Expenses in advance of final
disposition of any Indemnifiable Claim, Indemnitee shall submit to the Company
an Undertaking averring that Indemnitee has reasonably incurred or will
reasonably incur actual Expenses in defending an Indemnifiable Claim.  The
Undertaking need not be secured and the Company must accept the Undertaking
without reference to Indemnitee’s ability to repay the Expenses.  In no event
shall Indemnitee’s right to the payment, advancement or reimbursement of
Expenses pursuant to this Section 3 be conditioned upon any undertaking that is
less favorable to Indemnitee than, or that is in addition to, the undertakings
set forth in Exhibit A.  

4.Indemnification for Expenses Incurred with Respect to Certain Claims Made by
Indemnitee.  Without limiting the generality or effect of the foregoing, the
Company shall indemnify and hold harmless Indemnitee against and, if requested
by Indemnitee, shall reimburse Indemnitee for, or advance to Indemnitee, within
five business days of such request, any and all Expenses paid or incurred by
Indemnitee or which Indemnitee determines are reasonably likely to be paid or
incurred by Indemnitee in connection with any Claim made, instituted or
conducted by Indemnitee for (a) indemnification or payment, advancement or
reimbursement of Expenses by the Company under any provision of this Agreement,
or under any other agreement or provision of the Constituent Documents now or
hereafter in effect relating to Indemnifiable Claims, and/or (b) recovery under
any directors’ and officers’ liability insurance policies maintained by the
Company, regardless in each case of whether Indemnitee ultimately is determined
to be entitled to such indemnification, reimbursement, advance or insurance
recovery, as the case may be; provided, however, that Indemnitee shall return,
without interest, any such advance of Expenses (or portion thereof) which
remains unspent at the final disposition of the Claim to which the advance
related.

6

--------------------------------------------------------------------------------

 

5.Partial Indemnity.  If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for a portion of any Indemnifiable
Loss, but not for the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion thereof to which Indemnitee is entitled.  

6.Procedure for Notification.  To obtain indemnification under this Agreement in
respect of an Indemnifiable Claim or Indemnifiable Loss, Indemnitee shall submit
to the Company a written request, including a brief description (based upon
information then available to Indemnitee) of such Indemnifiable Claim or
Indemnifiable Loss.  If, at the time of the receipt of such request, the Company
has directors’ and officers’ liability insurance in effect under which coverage
for such Indemnifiable Claim or Indemnifiable Loss is potentially available, the
Company shall give prompt written notice of such Indemnifiable Claim or
Indemnifiable Loss to the applicable insurers in accordance with the procedures
set forth in the applicable policies.  The Company shall provide to Indemnitee a
copy of such notice delivered to the applicable insurers, and copies of all
subsequent correspondence between the Company and such insurers regarding the
Indemnifiable Claim or Indemnifiable Loss, in each case substantially
concurrently with the delivery or receipt thereof by the Company.  The failure
by Indemnitee to timely notify the Company of any Indemnifiable Claim or
Indemnifiable Loss shall not relieve the Company from any liability hereunder
unless, and only to the extent that, the Company did not otherwise learn of such
Indemnifiable Claim or Indemnifiable Loss and such failure results in forfeiture
by the Company of substantial defenses, rights or insurance coverage.

7.Determination of Right to Indemnification.

(a)Circumstances in Which No Standard of Conduct Determination is Required.  To
the extent that Indemnitee shall have been successful on the merits or otherwise
in defense of any Indemnifiable Claim or any portion thereof or in defense of
any issue or matter therein, including dismissal without prejudice, Indemnitee
shall be indemnified against all Indemnifiable Losses relating to, arising out
of or resulting from such Indemnifiable Claim in accordance with Section 2 and
no Standard of Conduct Determination shall be required.

(b)Standard of Conduct Determination Prior to a Change in Control.  To the
extent that (i) the provisions of Section 7(a) are inapplicable to an
Indemnifiable Claim that shall have been finally disposed of and (ii) a Change
in Control shall not have occurred, or a Change in Control shall have occurred
but Indemnitee shall have requested that the Standard of Conduct Determination
be made pursuant to this Section 7(b), any Standard of Conduct Determination
shall be made (A) by a majority vote of a quorum consisting of the Disinterested
Directors, (B) if the Disinterested Directors so direct, by a majority vote of a
committee of Disinterested Directors designated by a majority vote of all
Disinterested Directors, or (C) if such quorum of Disinterested Directors is not
available or if a majority of such a quorum so directs, by Independent Counsel
in a written opinion addressed to the Board, a copy of which shall be delivered
to Indemnitee.

7

--------------------------------------------------------------------------------

 

(c)Standard of Conduct Determination Following a Change in Control.  To the
extent that (i) the provisions of Section 7(a) are inapplicable to an
Indemnifiable Claim that shall have been finally disposed of and (ii) a Change
in Control shall have occurred and Indemnitee shall not have requested that the
Standard of Conduct Determination be made pursuant to Section 7(b), the Standard
of Conduct Determination shall be made by Independent Counsel in a written
opinion addressed to the Board, a copy of which shall be delivered to
Indemnitee.

(d)Cooperation by Indemnitee.  Indemnitee will cooperate with the person or
persons making such Standard of Conduct Determination pursuant to Section 7(b)
or Section 7(c), including providing to such person or persons, upon reasonable
advance request, any documentation or information which is not privileged or
otherwise protected from disclosure and which is reasonably available to
Indemnitee and reasonably necessary to such Standard of Conduct
Determination.  The Company shall indemnify and hold harmless Indemnitee against
and, if requested by Indemnitee, shall reimburse Indemnitee for, or advance to
Indemnitee, within five business days of such request, any and all costs and
expenses (including attorneys’ and experts’ fees and expenses) incurred by
Indemnitee in so cooperating with the person or persons making such Standard of
Conduct Determination.

(e)Timing of Standard of Conduct Determination.  The Company shall use its
reasonable best efforts to cause any Standard of Conduct Determination required
under Section 7(b) or Section 7(c) to be made as promptly as practicable.  If
(i) the person or persons empowered or selected under Section 7(b) or Section
7(c) to make the Standard of Conduct Determination shall not have made a
determination within 30 days after the later of (A) the Notification Date and
(B) the selection of an Independent Counsel, if such determination is to be made
by Independent Counsel, that is permitted under the provisions of Section 7(g)
to make such determination and (ii) Indemnitee shall have fulfilled his/her
obligations set forth in the first sentence of Section 7(d), then Indemnitee
shall be deemed to have satisfied the applicable standard of conduct; provided
that such 30-day period may be extended for a reasonable time, not to exceed an
additional 30 days, if the person or persons making such Standard of Conduct
Determination in good faith requires such additional time for the obtaining or
evaluation or documentation and/or information relating thereto.

(f)Timing of Payment.  If (i) Indemnitee shall be entitled to indemnification
hereunder against any Indemnifiable Losses pursuant to Section 7(a), (ii) no
determination of whether Indemnitee has satisfied any applicable standard of
conduct under Ohio law is a legally required condition precedent to
indemnification of Indemnitee hereunder against any Indemnifiable Losses, or
(iii) Indemnitee has been determined or deemed pursuant to Section 7(b),
Section 7(c) or Section 7(e) to have satisfied any applicable standard of
conduct under Ohio law which is a legally required condition precedent to
indemnification of Indemnitee hereunder against any Indemnifiable Losses, then
the Company shall pay to Indemnitee, within five business days after the later
of (x) the Notification Date and (y) the earliest date on which the applicable
criterion specified in clause (i), (ii) or (iii) of this Section 7(f) shall have
been satisfied, an amount equal to the amount of such Indemnifiable Losses.

8

--------------------------------------------------------------------------------

 

(g)Selection of Independent Counsel.  If a Standard of Conduct Determination is
to be made by Independent Counsel pursuant to Section 7(b), the Independent
Counsel shall be selected by the Board of Directors, and the Company shall give
written notice to Indemnitee advising him or her of the identity of the
Independent Counsel so selected.  If a Standard of Conduct Determination is to
be made by Independent Counsel pursuant to Section 7(c), the Independent Counsel
shall be selected by Indemnitee, and Indemnitee shall give written notice to the
Company advising it of the identity of the Independent Counsel so selected.  In
either case, Indemnitee or the Company, as applicable, may, within five business
days after receiving written notice of selection from the other, deliver to the
other a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not satisfy the criteria set forth in the definition of
“Independent Counsel” set forth in Section 1(l), and the objection shall set
forth with particularity the factual basis of such assertion.  Absent a proper
and timely objection, the person or firm so selected shall act as Independent
Counsel.  If such written objection is properly and timely made and
substantiated, (i) the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court has
determined that such objection is without merit and (ii) the non-objecting party
may, at its option, select an alternative Independent Counsel and give written
notice to the other party advising such other party of the identity of the
alternative Independent Counsel so selected, in which case the provisions of the
two immediately preceding sentences and clause (i) of this sentence shall apply
to such subsequent selection and notice.  If applicable, the provisions of
clause (ii) of the immediately preceding sentence shall apply to successive
alternative selections.  If no Independent Counsel that is permitted under the
foregoing provisions of this Section 7(g) to make the Standard of Conduct
Determination shall have been selected within 30 days after the Company gives
its initial notice pursuant to the first sentence of this Section 7(g) or
Indemnitee gives its initial notice pursuant to the second sentence of this
Section 7(g), as the case may be, either the Company or Indemnitee may petition
a court of competent jurisdiction for resolution of any objection which shall
have been made by the Company or Indemnitee to the other’s selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person or firm selected by the court or by such other person as the court shall
designate, and the person or firm with respect to whom all objections are so
resolved or the person or firm so appointed will act as Independent Counsel.  In
all events, the Company shall pay all of the reasonable fees and expenses of the
Independent Counsel incurred in connection with the Independent Counsel’s
determination pursuant to Section 7(b) or Section 7(c).

8.Presumption of Entitlement.  In making any Standard of Conduct Determination,
the person or persons making such determination shall presume that Indemnitee
has satisfied the applicable standard of conduct, and the Company may overcome
such presumption only by its adducing clear and convincing evidence to the
contrary.  Any Standard of Conduct Determination that is adverse to Indemnitee
may be challenged by Indemnitee in the state or federal courts in Ohio.  No
determination by the Company (including by its directors or any Independent
Counsel) that Indemnitee has not satisfied any applicable standard of conduct
shall be a defense to any Claim by Indemnitee for indemnification or
reimbursement or advance payment of Expenses by the Company hereunder or create
a presumption that Indemnitee has not met any applicable standard of conduct.

9

--------------------------------------------------------------------------------

 

9.No Other Presumption.  For purposes of this Agreement, the termination of any
Claim by judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere or its equivalent, will not create
a presumption that Indemnitee did not meet any applicable standard of conduct or
that indemnification hereunder is otherwise not permitted.

10.Non-Exclusivity.  The rights of Indemnitee hereunder will be in addition to
any other rights Indemnitee may have under any Other Indemnity Provisions;
provided, however, that (a) to the extent that Indemnitee otherwise would have
any greater right to indemnification under any Other Indemnity Provision,
Indemnitee will be deemed to have such greater right hereunder and (b) to the
extent that any change is made to any Other Indemnity Provision which permits
any greater right to indemnification than that provided under this Agreement as
of the date hereof, Indemnitee will be deemed to have such greater right
hereunder.  The Company will not adopt any amendment to any of the Constituent
Documents the effect of which would be to deny, diminish or encumber
Indemnitee’s right to indemnification under this Agreement or any Other
Indemnity Provision.

11.Liability Insurance and Funding.  For the duration of Indemnitee’s service as
an officer of the Company, and thereafter for so long as Indemnitee shall be
subject to any pending or possible Indemnifiable Claim, the Company shall use
commercially reasonable efforts (taking into account the scope and amount of
coverage available relative to the cost thereof) to cause to be maintained in
effect policies of directors’ and officers’ liability insurance providing
coverage for directors and/or officers of the Company that is at least
substantially comparable in scope and amount to that provided by the Company’s
current policies of directors’ and officers’ liability insurance.  The Company
shall provide Indemnitee with a copy of all directors’ and officers’ liability
insurance policies in effect from time to time.  Without limiting the generality
or effect of the two immediately preceding sentences, the Company shall not
discontinue or significantly reduce the scope or amount of coverage from one
policy period to the next (i) without the prior approval thereof by a majority
vote of the Incumbent Directors, even if less than a quorum, or (ii) if at the
time that any such discontinuation or significant reduction in the scope or
amount of coverage is proposed there are no Incumbent Directors, without the
prior written consent of Indemnitee (which consent shall not be unreasonably
withheld or delayed).  In all policies of directors’ and officers’ liability
insurance obtained by the Company, Indemnitee shall be named as an insured in
such a manner as to provide Indemnitee the same rights and benefits, subject to
the same limitations, as are accorded to the Company’s directors and officers
most favorably insured by such policy.  The Company may, but shall not be
required to, create a trust fund, grant a security interest or use other means,
including a letter of credit, to ensure the payment of such amounts as may be
necessary to satisfy its obligations to indemnify and advance expenses pursuant
to this Agreement.

12.Subrogation.  In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the related rights of
recovery of Indemnitee against other persons or entities (other than
Indemnitee’s successors), including any entity or enterprise referred to in
clause (i) of the definition of “Indemnifiable Claim” in Section
1(j).  Indemnitee shall execute all papers reasonably required to evidence such
rights (all of Indemnitee’s reasonable Expenses, including attorneys’ fees and
charges, related thereto to be reimbursed by or, at the option of Indemnitee,
advanced by the Company).

10

--------------------------------------------------------------------------------

 

13.No Duplication of Payments.  The Company shall not be liable under this
Agreement to make any payment to Indemnitee in respect of any Indemnifiable
Losses to the extent Indemnitee has otherwise actually received payment (net of
Expenses incurred in connection therewith) under any insurance policy, the
Constituent Documents, Other Indemnity Provisions or otherwise (including from
any entity or enterprise referred to in clause (i) of the definition of
“Indemnifiable Claim” in Section 1(j)) in respect of such Indemnifiable Losses
otherwise indemnifiable hereunder.

14.Defense of Claims.  The Company shall be entitled to participate in the
defense of any Indemnifiable Claim or to assume the defense thereof, with
counsel reasonably satisfactory to Indemnitee; provided that if Indemnitee
believes, after consultation with counsel selected by Indemnitee, that (a) the
use of counsel chosen by the Company to represent Indemnitee would present such
counsel with an actual or potential conflict, (b) the named parties in any such
Indemnifiable Claim (including any impleaded parties) include both the Company
and Indemnitee and Indemnitee shall conclude that there may be one or more legal
defenses available to Indemnitee that are different from or in addition to those
available to the Company, or (c) any such representation by such counsel would
be precluded under the applicable standards of professional conduct then
prevailing, then Indemnitee shall be entitled to retain separate counsel (but
not more than one law firm plus, if applicable, local counsel in respect of any
particular Indemnifiable Claim) at the Company’s expense.  The Company shall not
be liable to Indemnitee under this Agreement for any amounts paid in settlement
of any threatened or pending Indemnifiable Claim effected without the Company’s
prior written consent.  The Company shall not, without the prior written consent
of Indemnitee, effect any settlement of any threatened or pending Indemnifiable
Claim to which Indemnitee is, or could have been, a party unless such settlement
solely involves the payment of money and includes a complete and unconditional
release of Indemnitee from all liability on any claims that are the subject
matter of such Indemnifiable Claim.  Neither the Company nor Indemnitee shall
unreasonably withhold its consent to any proposed settlement; provided that
Indemnitee may withhold consent to any settlement that does not provide a
complete and unconditional release of Indemnitee.

15.Successors and Binding Agreement.  (a)  The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all or substantially all of the business or
assets of the Company, by agreement in form and substance satisfactory to
Indemnitee and his or her counsel, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent the Company would be
required to perform if no such succession had taken place.  This Agreement shall
be binding upon and inure to the benefit of the Company and any successor to the
Company, including any person acquiring directly or indirectly all or
substantially all of the business or assets of the Company whether by purchase,
merger, consolidation, reorganization or otherwise (and such successor will
thereafter be deemed the “Company” for purposes of this Agreement), but shall
not otherwise be assignable or delegatable by the Company.

(b)This Agreement shall inure to the benefit of and be enforceable by
Indemnitee’s personal or legal representatives, executors, administrators,
heirs, distributees, legatees and other successors.

11

--------------------------------------------------------------------------------

 

(c)This Agreement is personal in nature and neither of the parties hereto shall,
without the consent of the other, assign or delegate this Agreement or any
rights or obligations hereunder except as expressly provided in Section 15(a)
and Section 15(b).  Without limiting the generality or effect of the foregoing,
Indemnitee’s right to receive payments hereunder shall not be assignable,
whether by pledge, creation of a security interest or otherwise, other than by a
transfer by Indemnitee’s will or by the laws of descent and distribution, and,
in the event of any attempted assignment or transfer contrary to this Section
15(c), the Company shall have no liability to pay any amount so attempted to be
assigned or transferred.

16.Notices.  For all purposes of this Agreement, all communications, including
notices, consents, requests or approvals, required or permitted to be given
hereunder shall be in writing and shall be deemed to have been duly given when
hand delivered or dispatched by electronic facsimile transmission (with receipt
thereof orally confirmed), or five business days after having been mailed by
United States registered or certified mail, return receipt requested, postage
prepaid or one business day after having been sent for next day delivery by a
nationally recognized overnight courier service, addressed to the Company (to
the attention of the Secretary of the Company) and to Indemnitee at the
applicable address shown on the signature page hereto, or to such other address
as any party may have furnished to the other in writing and in accordance
herewith, except that notices of changes of address will be effective only upon
receipt.

17.Governing Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Ohio, without giving effect to the principles
of conflict of laws of such State.  The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the state and federal courts in Ohio
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state or federal courts in Ohio.

18.Validity.  If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstance shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent, and only to the extent, necessary to make it
enforceable, valid or legal.  In the event that any court or other adjudicative
body shall decline to reform any provision of this Agreement held to be invalid,
unenforceable or otherwise illegal as contemplated by the immediately preceding
sentence, the parties thereto shall take all such action as may be necessary or
appropriate to replace the provision so held to be invalid, unenforceable or
otherwise illegal with one or more alternative provisions that effectuate the
purpose and intent of the original provisions of this Agreement as fully as
possible without being invalid, unenforceable or otherwise illegal.

19.Prior Agreements. This Agreement shall supersede any and all indemnification
agreements between the Company and Indemnitee.

12

--------------------------------------------------------------------------------

 

20.Miscellaneous.  No provision of this Agreement may be waived, modified or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Indemnitee and the Company.  No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party that are not set forth expressly in this Agreement.

21.Legal Fees and Expenses.  It is the intent of the Company that Indemnitee not
be required to incur legal fees and or other Expenses associated with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to Indemnitee
hereunder.  Accordingly, without limiting the generality or effect of any other
provision hereof, if it should appear to Indemnitee that the Company has failed
to comply with any of its obligations under this Agreement (including its
obligations under Section 3) or in the event that the Company or any other
person takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or proceeding
designed to deny, or to recover from, Indemnitee the benefits provided or
intended to be provided to Indemnitee hereunder, the Company irrevocably
authorizes Indemnitee from time to time to retain counsel of Indemnitee’s
choice, at the expense of the Company as hereafter provided, to advise and
represent Indemnitee in connection with any such interpretation, enforcement or
defense, including the initiation or defense of any litigation or other legal
action, whether by or against the Company or any director, officer, shareholder
or other person affiliated with the Company, in any
jurisdiction.  Notwithstanding any existing or prior attorney-client
relationship between the Company and such counsel, the Company irrevocably
consents to Indemnitee’s entering into an attorney-client relationship with such
counsel, and in that connection the Company and Indemnitee agree that a
confidential relationship shall exist between Indemnitee and such
counsel.  Without respect to whether Indemnitee prevails, in whole or in part,
in connection with any of the foregoing, the Company will pay and be solely
financially responsible for any and all attorneys’ and related fees and expenses
incurred by Indemnitee in connection with any of the foregoing.

22.Certain Interpretive Matters.  Unless the context of this Agreement otherwise
requires, (a) “it” or “its” or words of any gender include each other gender,
(b) words using the singular or plural number also include the plural or
singular number, respectively, (c) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement, (d) the terms
“Article,” “Section,” “Annex” or “Exhibit” refer to the specified Article,
Section, Annex or Exhibit of or to this Agreement, (e) the terms “include,”
“includes” and “including” will be deemed to be followed by the words “without
limitation” (whether or not so expressed), (f) the word “or” is disjunctive but
not exclusive, and (g) descriptive headings of the Sections and subsections of
this Agreement are inserted for convenience only and will not control or affect
the meaning or construction of any of the provisions of this
Agreement.  Whenever this Agreement refers to a number of days, such number will
refer to calendar days unless business days are specified and whenever action
must be taken (including the giving of notice or the delivery of documents)
under this Agreement during a certain period of time or by a particular date
that ends or occurs on a non-business day, then such period or date will be
extended until the immediately following business day.  As used herein,
“business day” means any day other than Saturday, Sunday or a United States
federal holiday.  

13

--------------------------------------------------------------------------------

 

23.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together shall
constitute one and the same agreement.

[Signatures Appear On Following Page]

14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Indemnitee has executed, and the Company has caused its duly
authorized representative to execute, this Agreement as of the date first above
written.

 

 

NORDSON CORPORATION

 

 

 

28601 Clemens Road

 

Westlake, Ohio

 

 

 

 

 

 

 

 

By:

Robert E. Veillette

 

 

Vice President, General Counsel and Secretary

 

 

INDEMNITEE

 

 

 

 

Name:

 

 

Address:

 

 

 

 

 

[effective date: 2016-11-01]

o:\genleg\board of directors\general\d&o indemnity agreements
(g-0839)(perm)\templates\officer (2016 version).docx

 

 

15

--------------------------------------------------------------------------------

EXHIBIT A

 

UNDERTAKING

 

STATE OF OHIO

)

 

 

)

SS

 

COUNTY OF

)

 

 

I, _________________________________, being first duly sworn, do depose and say
as follows:

1.

This Undertaking is submitted pursuant to the Officer Indemnification Agreement,
dated ____________, 2010, between Nordson Corporation, an Ohio corporation (the
“Company”) and the undersigned.

2.

I am requesting payment of Expenses that I have reasonably incurred or will
reasonably incur in defending an Indemnifiable Claim referred to in the
aforesaid Officer Indemnification Agreement.

3.

The Expenses for which payment is requested are, in general, all expenses
related to
___________________________________________________________________________
___________________________________________________________________________________________________________________________________________________________.

4.

I hereby undertake to repay the amounts paid pursuant hereto if and to the
extent it ultimately is determined that I am not entitled to be indemnified by
the Company for all or part of such amounts under the aforesaid Officer
Indemnification Agreement or otherwise.

 

 

 

 

 

 

[Indemnitee Name]

 

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this _____ day of _____________, ____.

[Seal]

My commission expires the ____ day of _____________, ____.

CLI-1795868v2